DETAILED ACTION
1	This action is responsive to the amendment filed on August 23, 2022.
2	The cancellation of claims 1-6 is acknowledged. Pending claims are 7 to 17.

3	The rejection of the claims under 103, is withdrawn because of the applicant’s amendment.
EXAMINER’S AMENDMENT
4	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	In the claims:
	In claim 7, in line 4, after “component (C)” insert -- and component (H)--.
5	Claims 7-17 are allowed.
STATEMENT OF REASONS FOR ALLOWANCE
6	The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record JP Patent No. 2006-282613 A. English translation of the Patent JP No. 2006-282613 A, is used in this Office action.
The closest prior art of record (JP 2006-282613 A) teaches a cleaning composition comprising aromatic sulfonic acid in the amount of 0.2 to 1%  (see page 3, third paragraph and page 4, first paragraph), a mixture of carboxylic acids include malic acid, lactic acid and succinic acid in the amount of 0.3 to 2% (see page 4, paragraphs, 2 and 3), wherein the cleaning composition also comprises anionic surfactants (see page 5, paragraph, 7) and cationic surfactants in the amount of 0.5 to 2%  (see page 7, paragraph, 5). However, the closest prior art of record (JP’ 613 A) does not teach or disclose a hair treatment method comprising applying to the hair a first composition comprising (A) a carboxylic acid and (B) an anionic surfactants that applied to the hair and after rinsing off, a second composition comprising (C) an aromatic sulfonic acid and (H) a cationic surfactant is applied to the hair as claimed. Accordingly, the claimed subject matter as a whole would not have been obvious to one having ordinary skill in the art of a multi-agent type hair treatment formulation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761